Earl Warren: Number 41, Lovander Ladner, Petitioner, versus United States of America. Mr. Rosenwald.
Harold Rosenwald: Mr Chief Justice, may it please the Court. In this case, there was an indictment in three counts under Section 254 of former Title 18 of the United States Code. First count charged to the petitioner with conspiring with another person named Cameron to violate Section 254 by means -- by conspiring by means of deadly and dangerous weapons to assault two agents of the Alcohol Tax Unit of the Treasury Department. The second count alleged that at the same time and place, the petitioner and Cameron actually did assault one such agent named Reed and used -- assaulted him by the use of a deadly and dangerous weapon to wit, a -- a loaded shotgun. The third count charged a -- a similar assault with loaded shotgun against a second Alcohol Tax Unit agent named Frost. The second count stated that the federal agent who is the victim of the assault was seriously wounded. The third count simply alleged that the federal agent there involved was wounded. The defendant -- the petitioner rather, was arraigned, placed on trial in the District Court in Mississippi and pleaded not guilty. He was found guilty by the jury on all the three counts. And on the same day, he was sentenced to two years on the first count to be concurrent with the sentence on the second count for ten years on the second count and the ten years on the third count was sentences under the second and third count to be consecutive or a total of 20 years. There was no transcript of the evidence at the trial, whatsoever. There was no appeal taken from the conviction at that time. There is nothing of evidence in this record before the Court. There is, that crept into the record someway, an affidavit taken before a credible investigative agents, which I don't know whether it was in evidence in the trial it shouldn't have been and it was rejected by the Court of Appeals as having any value bearing on this case. In the -- after serving more than ten years, the petitioner filed a motion under Section 2255 of Title 28 to correct this sentence. This motion was filed on January 22 of 1955. A -- a motion alleged that the sentences under the -- that the offenses charged in the second and third counts were only a single offense, and therefore the sentences under those two counts should not have been consecutive. The motion doesn't clearly state but it surely implies, that at the time of the offense, the -- a gun was used but was only fired once. And apparently it is claimed that the -- this was a shotgun with pellets scattered and the one shot struck the two federal agents. The motion of the petitioner was denied by District Judge Mize on the grounds, stressed that he had a personal recollection of more than one shoppers-by although the crowd that it occurred more than ten years prior to that time. It made that there is no transcript taken. And he said that in any event, each count of the indictment alleged the separate offense meaning the second and third count alleged separate offenses because separate victims of the shot were named. He also made a statement that the motion had been denied on a prior occasion and cited as his authority to that statement, his own decision overruling such a motion filed by the petitioner's co-defendant and it's quite clear that the petitioner himself had never filed a motion to before it. The Court of Appeals for the Fifth Circuit heard the appeal that was filed by the petitioner. He proceeded in the form of progress in the Court of Appeals. And the Court of Appeals affirmed the judgment of the District Judge, rejected the recollection of the District Judge as having any bearing on the question, found no evidence in the record worthy of consideration by the Court that there was more one shot fired and treated the case on the basis that the motion of the petitioner clearly stated that one shot and one shot alone was fired and that that one shot resulted in the wounding of these two federal agents. And the Court of Appeals held that the one shot striking the two men constituted two offenses under Section 254. And this Court granted certiorari, and the case is here as we submit on that narrow question whether a single shot of a shotgun which strikes two men can constitute more than one offense under Section 254. The Government has stated the question quite differently and we are in complete disagreement with the statement of the question as it's presented. Government statement should be a shot was fired on the same day. There are two federal agents wounded on the same day or some safe language and to ignore the critical question in the case which is whether the single discharge of a shotgun can constitute more than one violation of the statute.
Speaker: They could mention the evidence where there's one shot or ten.
Harold Rosenwald: Well, Mr. Justice Harlan, I --
Speaker: I think it --
Harold Rosenwald: I think it may --
Speaker: (Inaudible)
Harold Rosenwald: -- it may make a difference --
Speaker: (Inaudible)
Harold Rosenwald: He has a repeating gun or machine gun that requires only a single impulse which Mr. Justice Frankfurter used the phrase in the recent case then it might well be that that would only constitute one offense. It's clearly versus the strongest case we can have. There is only one -- one shot -- and I would incredibly put the case on that narrow ground.
Charles E. Whittaker: And what is the shot of the shotgun?
Harold Rosenwald: I stand corrected, Mr. Justice Whittaker. One discharge of the shotgun and a number of bullets, pellets or whatever is in the -- attracted to it, using a shotgun scattered and struck two people. Now, in this case, unlike the two preceding cases, we don't know delicate problems of state and federal relations. Nor do we have is like to see the matter any constitutional questions where it come here with a simple matter construing a statute of United States Congress. The statute has two clauses. The first clause makes it an offense to forcibly resist, oppose, impede, intimidate, or interfere with certain designated federal officials referred in the prior section of the code or to assault any such official on account of his official duties. There are six things that are forbidden. The second clause of the statute proscribes the use of a deadly or dangerous weapon in the commission of any of the six forbidden acts mentioned in the first clause of the statute and prescribes a 10-year penalty for violation where the dangerous weapon is used and there are three years under the First Clause. Now, I think we can almost dispose of this case on the face of the statute itself without going beyond it or any extraneous resistance. The Government argues and the two courts below seem to hold that this case -- that this statute condemned an assault with a dangerous weapon. They completely ignored the other things forbidden by the statute. Now, we have to test that the decision of the court below against this statute as a whole, resistance opposing, impeding, suppose that the present forcefully holds the door against six federal agents who were attempting to enter a room in the performance of their duties. That this Court say or where the court below had said under those circumstances, that there were six separate violations of the statue or I suppose that instead of using a simple force in case of arms, the petitioner here could wave the clock or the butt of a gun in other words deadly or dangerous weapon, of course, make it a knife as long as it's deadly and dangerous. And he didn't point it at anybody, he didn't stab or strike anybody with this weapon, but he certainly resisted and opposed and perhaps added a few threats. And in such a case if there were ten agents, would there be ten violations of the statute? Would the man be properly sentenced for ten years for each agent who was affected by his unlawful act, perfectly willing to agree with the -- would have violated the statute for how many times. Once for each agent affected by what he did? Now in this case on the face of the statute when the petitioner held his shotgun and before he fired, he's violated the statute. He committed an assault and pointed at them, I assume they knew what was happening. But in any event, he pointed it at them, he made ready to fire, and his offenses should make this complete then and there. He violated the statute. What happened to those bullets if they hit two federal agents with a stick, of if they hadn't hit any of them, he's violated the statute. But I don't think he violated at more than once because the statute says it should be upon the use of a dangerous or deadly weapon and he used it and that he might, it seems to me clear from the face which said to himself was the unit of prosecution in this case. The use of the gun in whatever way may have been used. Consequently to, it's not material.
Felix Frankfurter: But the statute -- the statute seems to imply distributed use of the various -- some position that you may. Then -- then whoever in the commission of any of the act described therefore different acts may have different consequences or be committed in the different contexts.
Harold Rosenwald: The statute -- that that's true. The statute permits the offense to be committed even without doing anything, it does any harm. I mean --
Felix Frankfurter: So if he takes your cloth and hits successively two agents down the head, in your view, is that one act or two?
Harold Rosenwald: In my view, that's clearly two acts, whether it's two offenses depends on another question which isn't raised in the same question Mr. Justice Harlan suggested --
Felix Frankfurter: Now --
Harold Rosenwald: -- existed. Is this really one transaction or two transactions? We are -- we don't have to decide that in this case.
Felix Frankfurter: But I gathered --
Harold Rosenwald: There's only one act.
Felix Frankfurter: I gathered from your argument that since mass consequences of a single impulse or act, only is the -- a constitutional commission of only one offense as to some aspects of the various conducts proscribed by this statute. Therefore, the face of the statute indicates that a single such impulsion means -- can mean only one single offense. Wasn't that the tenor of your argument?
Harold Rosenwald: That's the tenor of my argument, one on the face of the statute. In other words, the consequences or the effect or result of what the petitioner did has no bearing on the measurement of his crime. The crime was completed when he did the act which is forbidden and that was a use of a deadly weapon. And once he did that, we don't follow the bullets through the air to find what they struck if anything, because it's not material. This violated the statute and that's the end of it once he did that act. Since, there was, as I say, only one single act. What the -- there is such raised also in this case the question that's been before this Court several times in the last couples of years of the construction of a statute which is not clear and for this purpose I'm willing to assume for the sake of argument that the Government's position, the position of the courts below is correct. That this statute simply said whoever resorts to the dangerous weapon and we will assume that here you may take into account the consequences or at least notice it could be good (Inaudible). In such cases, similar cases, this Court has stated several times that whether or not multiple punishments were intended to the -- to be imposed or may be imposed with the consequences of a single criminal act, depends upon the intention of the Congress in adopting the statute. And in determining there the intention we look at such, helplessly find or may find in the legislative history of the statute. The logic -- logical problem is too difficult. It leads us to frequently, to an impasse. And whether one blow constitutes two more offenses under the common law, whether one shot that strikes two people is one murder or two murders is a matter that's been the subject of philosophical consideration where the courts (Inaudible) and it leads into a great quagmire of logical difficulties and fine distinctions that this Court has supported completely in such cases as Bell against United States and Prince against United States and the C.I.T. Credit Corporation case and has held that this is really a question of what Congress intended and the look -- the primary intention and if there is no clearly stated intention to impose multiple punishment for a single criminal act then we resolve the doubts in favor of the criminal defendant. Now, we have examined in our brief the legislative history of Section 254. It's interesting but not very illuminating. The statute was introduced at the request of the Department of Justice, and in 1934, there was a letter of the Attorney General to both Chairman of the House and Senate Committees and the judiciary respectively which is set forth -- and that is set forth in full in my brief. And in that letter, the Attorney General requested that the Congress adopt general legislation to protect federal agents and he cited specific statutes already in existence, one of which made it an offense to wound the federal officer. From this, we argue that the Congress said before it a suggestion at least or at least it was called to their attention that they might make an offense to wound the federal officer, and thereby, the consequences of the act condemned would be more significant than they are here but that, nevertheless, that course was empowered. There's nothing in the statute about wounding. The statute reads simply as it reads. Now, at -- there's very little more the debates in -- in the Congress are not very helpful. The -- there was a committee report referred to in my brief. It does nothing more than paraphrase the statute as it was firmly written. And I think the legislative history is -- is frankly helpful but I can't -- to say it's overwhelmingly imposed that Congress had any specific intention in the matter before the Court. Now, of course, in these cases when statutes of this kind are under consideration by the Congress, nobody really says, “Well, now suppose if somebody shoots a shotgun and hits two people with the same shot, and this have no such specific help in this case and that the same suggestion that there was no intention, at least to deal with the consequences of the condemned act. Now -- but in the Prince case, it was probably more helpful legislative history but the rule stated in both Prince and Bell is that unless the legislative history, as I read those cases, unless the legislative history shows an intention to impose multiple punishments, the Court will not impute that intention to Congress because there would be penalties are too harsh and I cited a number of cases where multiple punishments were imposed in my brief. It shows just how harsh they can, they can be terrific. I did refer in the brief to the legislative history of Section 111 of -- under the 1948 revision of the criminal statutes, Title 18, Section 254 involved in this case and Section 118 of former Title 18 were combined to form this new Section 111 of Title 18 which covers the ground at the present time. And that this Section 118 that was combined with 254 I trace back to the Criminal Code of 1909 and to the original connecting of that statute in 1905. That statute for which and was specific statute to -- to 254 and covered only employees of the Bureau of Animal Industry of the Department of Agriculture. And in its original version, that statute provided that it was an offense to discharge any deadly weapon at any officer or employee of the Bureau of Animal Industry or to use a deadly or dangerous weapon in resisting them. And the offense was clearly defined in that statute as discharging any weapon. In other words, the offense was done when the weapon was discharged, that was when the consequences were not material. I submit that that statute suddenly goes where it's about discharging a deadly weapon were dropped when the statute was included in the 1909 Criminal Code. And I suggest in my brief that the reasons for the omission is that the words were considered redundant and really covered by the words “the use of a deadly or dangerous weapon” that the two statutes Section 250 -- no that we can and therefore infer that it was understood by Congress in adopting the Criminal Code of 1909, but the statute meant what it originally said that it's the use of the weapon or the discharge of the weapon that was condemned, that the consequences were not material and you didn't look to them and this statute being combined with 254, the two of them should be construed in the same way and therefore, 254 means just what 118 meant, and the offense is simply the use of the dangerous weapon without regard to the consequences. I've been discouraged by the statements of this Court in the Prince case and in the Bell case not to refer to cases decided under other statutes and yet it seems that this is always done so I could mention just a few of them. The leading one, I think, is the Bell case in which this Court held that the transportation of two women at the same time in interstate commerce, in the same vehicle and on the same occasion for immoral purposes constituted only one violation of the Mann Act, that we don't count the number of victims of the unlawful conduct, that the deed is single and the offense is single. The Government used that the words in this statute before the Court was singular whoever assaults any person. They were just as singular in the Bell case, the words in the Mann Act, “whoever transports any woman -- any woman or girl”, it is customary in statutes to use single language of -- of -- in the singular, and that was not so controlling in the Bell case. The bank robbery cases have some relevancy, I think. This Court held in the Prince case that Congress didn't intend to make it a separate offense to enter a bank and the felonious purposes and also separate offense to consummate the purpose by robbing the bank. That was all part of the same criminal transaction and only one offense or the statute was meant to cover alternatives and view the prosecutor in Court pick the alternative. We're not dealing, of course, in anyway with the validity of the indictment here. An indictment was all right. The trial was all right. The question comes up on a matter of sentence. The prosecutor could frame his charge in a variety of ways, in the alternative in effect would provide for the exigencies of proof. But the question is how many offenses after all the evidence is in, how many offenses were committed? The bank robbery cases which have a real bearing on this case are two decisions, Lockhart against United States and Dimenza against Johnston decided by the Courts of Appeals, I think in the Sixth and Ninth Circuits. And dealing with the clause of the bank robbery statute that makes it an offense in the process of robbering -- robbing a bank to put in jeopardy the life of any person and when the bank robber robs a bank with an armed -- with -- with a deadly weapon and puts in jeopardy the life of any person, that is a 25-year offense under the bank robbery statute. But if he puts in jeopardy the life of several persons, it is not under these two cases more than one offense. Now, I think that those cases have -- have a very important bearing on the case we have here because the way the statute is written, if petitioner had merely threatened with the use of a gun several federal agents, he would have been in almost exactly the position of the man in these two cases who walked into the bank that committed a robbery and put in jeopardy the life of more than one person and that in these two were recent cases is held to constitute only a single offense.
Speaker: Would you mind reading the names of those cases?
Harold Rosenwald: Lockhart against United States, Dimenza and versus Johnston, both of which, Mr. Justice Harlan, are cited in my brief. The mail bag cases start with the important decision of Ebeling against Morgan. Ebeling against Morgan held that it was a separate offense to cut each mail bag where they were all cut at the same time under a statute making it an offense to cut any mail bag with the intention of stealing the contents. Ebeling against Morgan is a rather harsh case. There they were to be sure a successive act and the case that Mr. Justice Harlan put to me at the beginning of my argument is answered perhaps by Ebeling against Morgan answers of the day of their decision. There the man probably -- well, apparently went through the night and cut the bags immediately one after the other. And one might think that that was one criminal transaction and only one violation of the statute and which went for the authority of that case. But it is a rather an old case, and I think it's somewhat inconsistent with some of the later cases if the Court which has decided. And I would like to see it overruled. In effort to escape that case, the Court of Appeals for the Ninth Circuit in Kerr against Squier held on to another clause of the same statute and it was only one offense to steal three mail bags at the same time and made the very unconvincing distinction that you could steal three mail bags at the same time but you -- but to cut them you had to make separate motions. Well, I had seen some of these mail bags and I don't think I could let three of them at the same time. I think that would be even hard in cutting three of them. It's certainly more of muscular effort, but the case is very easily explained. Somehow, Ebeling against Morgan seems a little too tough to follow and so they made a distinction which is not very convincing. The common law doctrines are much less helpful than the cases under other federal statute because they don't help us in determining what the intention of Congress was in enacting this statute. And nevertheless, in addition to that, the common law cases were in great conflict. I do believe that the simple type of situation where a person fires a gun and strikes two persons with it, that the majority rule would hold that that is indeed two separate offenses, but there is authority tot the contrary. On the other hand, where there is negligent homicide, the automobile cases the majority rule, quite inconsistently it seems to be that, there is only one offense if someone operates an automobile with -- in a criminal way and kills more than one people that is only one offense under the majority rule. The Government has cited the minority decisions and doesn't mention the majority decisions in -- in the Government's brief.We wouldn't know if that is the minority rule. I would like to reserve the remainder of my time for rebuttal.
Earl Warren: You may (Inaudible) Mr. Sand.
Leonard B. Sand: Mr. Chief Justice, may it please the Court. Counsel for petitioner and the Government on agreement as to what constitutes the basic issue in this case and that is to discern the intent of Congress. What has Congress made the allowable unit of prosecution under this statute? This case is therefore, free of any problems of -- of constitutional law, of double jeopardy, of consecutive trials such as represented in the two preceding cases. Nor is there involved here as they were -- as there was in the Prince case decided last term whether Congress, whether earlier steps which later were consummated in a finally completed crime, are merged with that final crime. This is a punishment case. An issue now before this Court is whether Congress intended that a defendant, hereby, a single discharge of a shotgun releasing the many shotgun pellets who assaulted two federal officers and who intended two assault two federal officers on account of the performance of their official duties because the statute requires that there'd be that specific intent as to each of the federal officers assaulted whether such a defendant might be punished more severely than one who assaults only a single officer. To discern congressional intent, we begin of course with -- with the statute itself. And the reading of the statute, the Government submits, discloses that the unit protected, the individual federal officer, the basis for federal jurisdiction, the performance by that officer of his official duties and the intent of the defendant required by the statute to be a specific intent to assault that individual federal officer for a reason specified in the statute. These are all personal and individual as to each federal officer. And, therefore, as a matter of statutory construction, the assault on each officer on account of the performance of his official duties is accepted offense and the number of shots fired is immaterial. This the Government submits, appears from the language of the statute itself but if the language is ambiguous, we look to the legislative history and the Government shall attempt to show that that legislative history also reveals that the intent of Congress was to protect each and every federal officer and that therefore that is the unit of crime.
Speaker: What -- is there a record in this case?
Leonard B. Sand: The record in this case consist of -- of the -- of the --
Speaker: (Inaudible)
Leonard B. Sand: -- indictment.
Speaker: -- ( Voice Overlap) that they walked into the room and saw three federal officers and shot at them and with one bullet or whether you heard a resonance (Inaudible) shots and there has to be a the federal officer in there, there's three federal officers in there.
Leonard B. Sand: But, we -- we know from the indictment -- from the allegations of the indictment something of the facts in this case. Apparently, what happened is there was a raid on the steal by Alcohol Tax Unit officers. And some persons there were arrested and the federal officers were taking the arrested persons to some place to confine and to arraignment. And the two federal officers proceeded next to each other on the front seat of the automobile. The defendant Ladner and his co-defendant came to this point and the indictment alleges with loaded shotguns in (Inaudible) assaulted these -- these federal officers. This -- this is as -- as much of the fact as -- as we've known. The Government does not rely on the -- on the affidavit which is printed in the record in which was introduced at the first trial but was introduced apparently for purposes of teaching the witness. We -- we do not as the Court -- as the Court of Appeals have not, we do not rely on that. Realizing that -- that he must seize upon some element which will unify, what would otherwise, under accepted common law concepts, be two crimes. Petitioner seizes upon the last clause of the statute with -- which relates to the use of a -- of a deadly weapon. But clearly the purpose of that clause is merely to increase punishment. No separate crime is defined in the -- in the second clause of the -- of the statute. This is -- the provision with respect to use of a gun in this statute is exactly parallel to that in the bank robbery statute and in other statutes and it has been held and recognized by this Court and in Holiday against Johnson and other cases that that does not constitute a -- a separate crime but merely increases the punishment for the crime which is defined in the earlier provisions of the -- of the statute.
Felix Frankfurter: Well you have to -- if you don't charge that, the consequence defined by the statute doesn't follow and if you do charge it, you must prove it don't you?
Leonard B. Sand: Well, if --
Felix Frankfurter: Simply -- simply you can -- you can't -- you can't get that penalty, you can't invoke that penalty unless you make it part of the offense. That -- I don't see what -- what cash you're getting out of that argument, one way or the other.
Leonard B. Sand: Well I -- I -- it's -- it's a negative argument, Mr. Justice Frankfurter. I'm merely -- I am merely rejecting the contention that the crime is defined in this -- in the second clause.
Felix Frankfurter: Not so, which this fellow is convicted is the first and second Clause not to be sentenced upon and that's what the Government proved and that's what it stands out, doesn't it?
Leonard B. Sand: That -- that the Government proved that he assaulted federal officer on account of the performance of his official duties.
Felix Frankfurter: With a deadly weapon.
Leonard B. Sand: Each, with a deadly weapon
Felix Frankfurter: All right.
Leonard B. Sand: Each officer with that specific content. The -- the legislative history of the statute also supports this concept that the later provision is -- is but a -- a penalty provision. And the letter of the Attorney General through the Chairman of the Senate Judiciary Committee which led to the enactment of the statute which is set forth at pages 14 and 15 of petitioner's brief makes clear the purpose of Congress to protect the individual federal officers. This is not a statute such as the abstraction of --
Felix Frankfurter: Are you suggesting that they didn't want him shot wholesale?
Leonard B. Sand: Yes. That it -- it made no difference that the Federal Government whether -- whether there was one shot or two, it made a difference was -- was there a wrong directed at -- at each and every federal officer that the letter refers to the need for the protection of -- of federal officers and employees, and the likes, that several had been assaulted in the course of the year. There are statutes where -- where Congress speaks of -- of the obstruction of the mail or --or some other intangible concept of -- of that (Inaudible) This is not such a statute. This deals with -- with human beings and --and whether somebody who intends to inflict an injury on -- on more than one person can be punished more severely because of the wrong inflicted on -- on the second person.
Hugo L. Black: Suppose there were 10 officers that sometimes they go in a team and one man, (Inaudible) they were all together and he grabbed one of them and resisted him. Could he be tried then for 10 different offenses?
Leonard B. Sand: Well, if --if he resisted the -- the single officer --
Hugo L. Black: Well, when he's resist them, all -- all were together. Would he have to shake each one of them separately it says, who shall forcibly resist, oppose, impede and attempt, intimidate and all of these. Suppose he just ran from them. He'd impede them.
Leonard B. Sand: Well, I say, in the first instance, that we are not operating under those provisions of the statute. I think the problems with respect to acts of resistance, opposition and intimidation are more serious. I -- I think it's more difficult there to determine the -- the allowable unit of crime.
Hugo L. Black: But that's quickly as broad, if you will put in the test results.
Leonard B. Sand: That -- no, Mr. Justice Black. I -- perhaps I haven't misspoken myself but the -- the clause of the statute which appeared at page 2 of the Government's brief, which is involved in this case is not the first clause but appears on lines five and six of the statute, “Or shall assault him on the account of the performance of his official duties.”
Hugo L. Black: There wouldn't be any difference within and the three if -- if there's 10 officers there, your rule would apply, I suppose, just the same whether it's on a one clause or the other, wouldn't you?
Leonard B. Sand: Well, my rule would apply with this -- with this limitation. Before a jury could convict as to any particular federal officer, he would have to find that there was an act of -- of force or violence or -- or whatever it is.
Hugo L. Black: Or resistance, or opposition.
Leonard B. Sand: Yes, sir directed at that federal officer for the reason in the statute. This would then be a matter of proof for -- for the jury to determine at the trial as matter of pleading and indictment which alleged that acts of resistance as to nine or 10 or whatever the -- the number might be, would -- would be sufficient as a matter of pleading There'd be questions of -- of proof for the jury to resolve at the trial.
Hugo L. Black: But if they would get out of there, he'd certainly be found to resist them all.
Leonard B. Sand: He -- he might in the -- in the given case.
Hugo L. Black: He might not see them all but if he's trying to impede them by just --
Leonard B. Sand: He -- he might and it's perfectly reasonable for Congress to say in the case like that -- that where you're -- you're doing this wrong, it's directed at these persons the number of persons at whom you've directed the wrong is -- is a -- is a consideration in --
Hugo L. Black: I understand --
Leonard B. Sand: -- in deciding how seriously your --
Hugo L. Black: I understand that's --
Leonard B. Sand: -- you offense is.
Hugo L. Black: -- officially done. I'm just thinking about the construction of the statute. I would think if -- if we couldn't construe the (Inaudible) differently, could we?
Leonard B. Sand: I'd --I'd -- in certain cases, I think -- I think there might -- that there are differences between -- between the provisions with respect to assault as they appear in -- in the statute and with respect to -- with respect to the others. For instance, with respect to resistance, the -- the elements in the first two statutes there's a requirement that it'd be while he was engaged in the performance of his official duties, perhaps there, there's no requirement that -- that be the reason for his acts if in fact he is -- he is performing official duties. When it comes to assault, there the assault has to be on account of the performance of his official duties. He has to know that the individual he's assaulting is a federal officer and he has to -- the reason, the motive and the intent has to be to assault him for this specific reason. And so it becomes a very individualized matter and -- and the -- the -- it -- it would not be possible under the statute, I think as a matter of proof to a jury, to --magnify the -- the number of offenses beyond reason.
Earl Warren: Suppose -- suppose a fugitive ambush to whole posse of federal officers and -- and stood them up with a -- with a shotgun at the whole outset. He said, “Move around here now until I can get away.” He'd be assaulting every one of them, wouldn't he?
Leonard B. Sand: If --
Earl Warren: (Inaudible)
Leonard B. Sand: -- if he had the ability it -- it --
Earl Warren: He had a shotgun -- he had a shotgun and they would put their hands up --
Leonard B. Sand: And there not people -- there were not so many people there that he could in fact have -- have inflicted bodily injury on them all. It's a requirement of -- under the common law concepts of assault, that there'd be at least to be present there, at least the apparent is not the actual ability to -- to injure to inflict bodily injury on all those present.
Earl Warren: Where's the --
Leonard B. Sand: If I take my fist for a month.
Earl Warren: -- let's take a machine gun. That -- that --
Leonard B. Sand: Yes.
Hugo L. Black: -- do it, wouldn't he?
Leonard B. Sand: Yes -- yes it would and --
Earl Warren: Could you -- would you have as many -- as many offenses there are in the posse or if you didn't, is there any place you would have to stop --
Leonard B. Sand: Well --
Earl Warren: -- in order to make this reasonable and enforceable.
Leonard B. Sand: Well, as -- as a matter -- as I say it's a matter of pleading. I -- I think that there could be as many counts as -- as there -- as there were --
Earl Warren: So, that's what I want to know. Yes.
Leonard B. Sand: As a matter of pleading. As a matter of --
Earl Warren: You include in, a limitation on that.
Leonard B. Sand: Well, the -- the limitation arises from -- from the requirements of -- of the law of assault. And that is that -- that there must be an intent with respect to the person assaulted, must be under such circumstances as to create a reasonable apprehension upheld. And there must be the -- the apparent if not the actual ability to -- to -- to inflict the injury. If all those are present, if --if this -- this man with the machine gun could, in fact, have mowed down to -- these are colloquial expressions -- all of them that then -- then even as matter of proof. Congress had as much right to protect the tenth or the eleventh federal officer from an assault as -- as the --
William O. Douglas: What have you taken from distinguishing this case in the Bell case?
Leonard B. Sand: Well, in the -- the Bell case, the -- the Court was dealing with -- with the Mann Act. The constitutional justification of which was interstate transportation and the Court specifically noted that.
Speaker: Didn't you put anything to license? It's noted at the passing, and ended with the conclusion that the statute is ambiguous although it ought to be strictly construed. What fact is present here that isn't in the Bell case?
Leonard B. Sand: The -- the legislative history was --
Speaker: What does the legislative history show?
Leonard B. Sand: Well -- well, the legislative history shows that there was an --
Speaker: It adds anything to the statute.
Leonard B. Sand: Well, I -- I think it's consistent with the statute. I think -- I think and what it shows is that the intent was not to protect, not to protect interstate commerce which justification required (Voice Overlap) --
Felix Frankfurter: It didn't require many ladies to protect the interstate commerce or work -- many ladies required -- were involved in the protection of interstate commerce. One would be enough, isn't it?
Leonard B. Sand: Well, yes. One -- one would be enough but -- but, nevertheless, because this was the -- the basis for the statute that the Court could not say that although Congress could only pass the statute under the -- under the Commerce Clause and could only -- could only protect the interstate commerce and could not because it lacked -- there was no basis for federal jurisdiction, protect the -- the individual women involved.
Felix Frankfurter: I should think in the --
Leonard B. Sand: Disregard that.
Felix Frankfurter: There's a line of house groups. Is that a one then two, I should think that applies to the Mann Act.
Leonard B. Sand: He -- Here, the fact was for federal jurisdiction, of course, is each individual federal officer and the legislative history bears out the fact that the intent of Congress was to do just that, was to protect each -- each federal officer. The case such as the Dimenza case and the -- the other lower court case which dealt with the bank robbery and -- and jeopardizing -- putting lives in jeopardy while robbing a bank are also distinguishable even if it be conceded, argue and of those cases are properly decided because there, the unit being protected was the bank and the provision there construed was as -- as the second clause here an aggravating provision. Finally, the Government respectfully calls this Court's attention to the question presented by this case as to the availability of collateral attack if it be deemed that the number of shots fired was material. There's no allegation here if procedural unfairness or lack of jurisdiction on the part of the trial court, petitioner is saying, “I have a defense. I only fired one shot and the statute requires two. I didn't apparently raise this below. I didn't take an appeal but permit me now, on -- on collateral attack although nothing subsequent has -- has occurred to change the -- the legal issues involved to attack the judgment and to send all of them enlarged in similar cases, the Government submits that the judgment is not a sale but on collateral attack for those reasons.
Earl Warren: Mr. Rosenwald.
Harold Rosenwald: I just want to deal with the Government's last point which isn't conceded in my brief. I made a statement in the brief which is quite -- was a frivolous act. I -- we don't think that there's any validity at all. That this Section 2255 motions the Court has considered repeatedly or excessively sentences have been imposed and in all of those cases the question could have been raised on appeal. And it is the -- my brief cites a considerable number of cases both in this Court including the Prince case last term and the Bell case itself where the question of an excessive sentence was raised on a motion under 2255, (Inaudible) which was -- to reach an effort to review on habeas corpus the question whether the petitioner was guilty of the offense. There is no question of guilt or innocence involved here. We're attacking only the sentence. The petitioner was guilty, we have held question about it. That the -- the cases in my brief where the matter was raised to -- on -- on actually on habeas corpus in Morgan against Devine and Johnston against Lagomarsino, Dimenza against Johnston, Kerr against Squier, under 2255 United States against Hayman, the Prince and Bell cases and the Lockhart case and the Robinson case in the Courts of Appeas.
Earl Warren: Mr. Rosenwald, we -- well the Court thanks you for accepting this assignment and for the service you've rendered. It is a real public service.
Harold Rosenwald: It's very kind of you, Mr. Chief Justice. Thank you.
Earl Warren: Mr. Sand, of course, we -- we express our same appreciation to you for your representation of the Government.
Leonard B. Sand: (Inaudible)